Citation Nr: 1807273	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-36 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric condition (originally claimed as posttraumatic stress disorder (PTSD)).

2. Entitlement to service connection for a right ankle disability. 

3. Entitlement to service connection for irritable bowel syndrome (IBS).

4. Entitlement to service connection for sinusitis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1963 to August 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2014, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  That hearing was held on May 18, 2017, before the undersigned VLJ.  A transcript of the hearing is of the record.

The Board notes that, at the time of the hearing, the Veteran was represented by the Disabled Veterans of America.  In correspondence dated May 31, 2017, the Veteran retained the Texas Veterans Commission as her representative. 

The Board notes that the Veteran has reported (or the evidence has raised) more than one acquired psychiatric condition that may potentially be related to service, as discussed in further detail below.  To afford the Veteran the broadest and most sympathetic review, the Board has recharacterized the matter of service connection for PTSD as service connection for an acquired psychiatric condition. See Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information obtained in support of the claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The issue of sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's acquired psychiatric condition is not related to or caused by any event or injury in service. 

2. The Veteran's right ankle disability is not related to or caused by any incident in service. 

3. The Veteran's IBS is not related to or caused by indigestion, nausea, or other stomach issues in service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric condition have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for service connection for right ankle disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3. The criteria for service connection for IBS have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated July 2012.  See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter notified the Veteran of the information needed to substantiate and complete her service connection claims, including notice of information that she was responsible for providing and of the evidence that VA would attempt to obtain. 

VA has established special evidentiary development procedures with regard to PTSD claims based on personal assault, to include claims based on military sexual trauma.  See Patton v. West, 12 Vet. App. 272 (1999).  In personal assault cases, there are additional ways to establish the elements of service connection because service records may not include evidence of the incident because many victims of personal assault, particularly sexual assault, do not file official reports either with military or civilian authorities. See VA Adjudication Procedure Manual M21-1MR (M21-1MR), Part IV, Subpart ii, Ch. 1, Sec. D, Topic 5 (2015). 

The M21-1MR identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidantes such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  Id.  The Veteran was provided this specific notice in a letter dated March 2013.  In response, she provided statements describing the events she recalled and reported that, because of the incidents in service, she made sudden requests for a change in duty assignment, suffered increased depression, and developed obsessive behavior and other symptoms.  
	
Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in September 2012, December 2012, and April 2016.  The Board finds that, taken together, the clinical findings and informed discussion of the history and cause of the Veteran's disabilities in these examinations are sufficient to adjudicate the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claims. 


Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In claims of service connection for PTSD, to meet the requirements for service connection, the record must show: (1) a medical diagnosis of PTSD using the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred in service; and (3) medical evidence of a causal nexus or link between current symptoms and the specific claimed in-service stressor. See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

A medical opinion based on a post-service examination of a veteran can be used to establish the occurrence of a stressful event; however, the Board may consider and weigh this evidence in the context of the entire record.  Menegassi v. Shinseki, 638 F.3d 1379, 1381-83 (Fed. Cir. 2011).  Failure to report an in-service sexual assault to military authorities at the time may not be considered relevant negative evidence tending to prove that a sexual assault did not occur.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).
 
The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions, and may also include statements from medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant a claim if the evidence supports the claim or is in "relative equipoise" (which means that the evidence for and against the claim is approximately evenly balanced).  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Service Connection for a Right Ankle Disability

   Factual Background

STRs document that x-rays in 1965 showed the Veteran's right foot had noted "calcific fragments adjacent to surface of cuboid which may represent avulsion fractures."  There were no other notes regarding the details of the Veteran's right foot at that time. 

STRs show that in January 1966 the Veteran "was riding a cart when her foot hit the wall" causing a laceration to the right heel with no artery or nerve involvement.  X-rays at the time of the injury were negative.  Follow-up treatment that month showed the cut was healing with no sign of bleeding or infection.  No orthopedic difficulties of the right ankle or foot were noted.  At her May 1966 resignation examination, the Veteran reported "foot trouble" and described the January 1966 laceration incident.

In September 1966, the Veteran reported in an application for compensation that she suffered a deep laceration to her right heel and reported that "at the present time I have no complaint but I feel problems will develop later."  In a rating decision dated September 1966, the Veteran was granted service connection for a scar on her right heel. 

In a VA examination dated June 2004, the examiner noted that while there were notes indicating a scar on the right heel, the Veteran claimed "no injury to the right lower extremity," but instead was claiming disability benefits for her left heel at that time.  The Veteran reported severe left heel pain that limited her ability to walk.  The examiner noted thickening of the left Achilles' tendon, but no similar findings on the right heel, indicating that "examination of the right heel and Achilles' tendon showed no abnormalities and no scars."  

In August 2010 VA treatment notes the Veteran reported that she injured her right ankle during active duty. In private treatment noes dated March 2011, the Veteran was noted to have "worsening ankle pain."  VA treatment records dated that same month show that she reported to have suffered intermittent right ankle pain for six months. 

In a December 2012 right ankle examination, the examiner noted that the Veteran had previously suffered a laceration to her right heel while she was in service.  The examiner noted that the "laceration was superficial, not involving any deep structures.  Laceration did not involve the ankle joint."  The examiner found that there was no functional loss or impairment of the ankle.  The examiner noted that the Veteran had a scar related to her accident in service, which was described as not "visible or palpable."  Overall, the examiner opined that the "current right ankle condition is not related to the laceration in service." 

In a VA foot examination dated February 2016, the Veteran was diagnosed with bilateral plantar foot pain and pes planus.  The examiner opined that it was less likely than not that pes planus was aggravated by or a result of active military service because four physicals during the military made no reference to pes planus.  The examiner did opine that the Veteran's plantar fasciitis was at least as likely as not related to service because "arch pain is documented in STRs."   

In her May 2017 hearing, the Veteran reported her belief that the laceration she received in service caused her current right ankle disability.  She stated that she attended physical therapy but did not have documentation of it. She reported that after the incident, she wore bandages and "a boot." 

   Analysis

While it is clear from treatment records and the December 2012 VA examination that the Veteran has a current right ankle disability, after thoroughly reviewing the claims file, the Board concludes that the evidence does not support a finding that this disability was caused by or related to events in service, including the 1966 cut to the right heel.

The Board places significant weight on the December 2012 opinion that the laceration received in service was less likely than not the cause of the Veteran's right ankle disability.  The December 2012 examiner explained that the laceration was only a superficial injury and did not injure the foot's deep structure.

The Veteran's statements that she was required to wear "a boot" and attend physical therapy after the in-service right heel cut are inconsistent with the rest of the evidence of record, which includes nothing to support these statements or to suggest that any residuals of the right heel cut persisted after the in-service treatment reported in the STRs or after her time on active duty. These inconsistencies compel the Board to find that the more recent statements are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record). To be clear, the Board is not questioning the Veteran's honesty or moral character.  The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to these particular statements. See Caluza, 7 Vet. App. at 510-11.  Therefore the Board cannot assign them significant probative weight.  Id. Instead, the evidence directly contradicts the Veteran's statements and supports the finding that the right ankle injury in service was a superficial cut that is unrelated to the Veteran's current right ankle disability.  

Furthermore, while the Veteran is qualified to report symptoms she experiences, she does not have the medical knowledge to comment on the cause of her current disability or whether it was caused by the injury sustained in service.  Jandreau, 492 F.3d at 1372.  Without a causal link between the Veteran's current diagnosed right ankle disability and the right ankle laceration in service, service connection must be denied. 

Service Connection for IBS

   Factual Background

In March 1966 and again at her separation examination in May 1966, the Veteran reported frequent indigestion and stomach trouble, however, the examiner did not diagnose any chronic stomach condition.

At a December 2012 VA examination, the examiner diagnosed the Veteran with IBS. The Veteran reported a "many year" history of constipation, sometimes alternating with diarrhea.  The examiner noted however that the Veteran's IBS was less likely than not incurred in or caused by events in service because, while vomiting and diarrhea were noted in STRs, the Veteran had not been diagnosed with any chronic abdominal conditions in service or on the separation physical examination.  Instead, the examiner found that the abdominal episodes in service were "acute transitory conditions, with no chronicity."

VA treatment records show that in April and September 2013, June 2014, and January 2016 the Veteran did not report nausea or abdominal pain. 

At the May 2017 hearing, the Veteran reported that she currently has to wear protective underwear to ensure she did not experience accidents caused by her IBS.  She reported that she had experienced these problems and other indigestion ever since her time in service.  The Veteran explained that she had not reported the extent of her stomach problems at her separation examination because she believed this would prevent her from re-enlisting, which she wanted to do.

   Analysis

The Board finds that service connection for IBS is not warranted because the record does not support finding a causal relationship between the Veteran's in-service indigestion and bowel issues and her current diagnosis of IBS.  While STRs show that the Veteran did experience stomach and bowel issues while in service, the 2012 VA examiner opined that these symptoms were not indications of a chronic condition but instead were acute and transitory.  Moreover, the examiner noted that STRs are silent for any notation of a chronic bowel condition connected with these symptoms.  Taken together, the examiner opined that the symptoms in service were in fact acute and transitory in nature and did not relate to the Veteran's current diagnosis for IBS. 

There is no evidence in the record beyond the Veteran's own statements to suggest that IBS or any chronic digestive condition began in service or continued since that time.  Treatment records are silent for ongoing symptoms of IBS and there have been no medical records associated between the Veteran's separation from service to the present that would allow the Board to find a causal connection between in-service indigestion and bowel troubles and a current diagnosis of IBS. 

The Board cannot assign significant probative value to the Veteran's statements regarding continuity of IBS symptoms.  See Jandreau, 492 F.3d at 1372.  While the Veteran stated that she did not report the extent of her bowel symptoms at separation because she wanted to reenlist, elsewhere in the record she expressly stated that she wanted to leave active service because of sexual assault and harassment she faced while she was in service. The inconsistency between these statements (and other statements, as discussed below) prevents the Board from assigning significant probative weight to the Veteran's statements about continuity of IBS symptoms.  See Caluza, 7 Vet. App. at 510-11.
Overall, the evidence does not support a finding that events in service caused or are related to IBS and, accordingly, service connection is not warranted. 


Service Connection for an Acquired Psychiatric Condition (to include PTSD)

   Factual Background

STRs show that the Veteran resigned from service in May 1966.  

In a PTSD screening conducted by the VA in November 2003, the Veteran reported that she had not experienced "being attacked, being sexually assaulted or raped."  

In VA treatment records dated February 2004, the Veteran reported that she experienced unwanted sexual advances while on military duty.  At that time she stated that she had formally been diagnosed with depression, which the examiner noted was "fifteen years ago stemming from the increased stress of taking care of her sick parents, trying to keep her own family going, and keeping a job."   

The Veteran received a positive PTSD screening in November 2004, indicating that she endorsed some symptoms of PTSD.  A June 2006 PTSD screening indicated that she had no symptoms of PTSD. 

VA treatment notes from January 2010 to July 2012 show that the Veteran sought group counseling and individual treatment for her psychiatric symptoms.  In VA treatment records dated December 2010, the Veteran was diagnosed with depression and panic disorder, but did not endorse symptoms of PTSD. 

In March 2010 VA treatment notes, a psychologist noted that the Veteran exhibited "symptoms of PTSD as related to her [military sexual trauma]."  At that time the Veteran described "several incidents where she perceived being discriminated against due to race, sexual orientation, and gender." She reported being passed over for promotions, being "lied on," losing rank, being locked in a room by a superior officer and propositioned sexually, and having her ankle run over by a golf cart.

In VA treatment records dated May 2012, a psychologist noted that the Veteran experienced intrusive memories and experiences, trust issues, irritability, and was easy to startle, all of which were symptoms consistent with a diagnosis of PTSD. 

In VA treatment records dated February 2013, a psychiatrist wrote a letter stating that the Veteran "suffers from chronic, severe PTSD."  

In a statement provided March 2013, the Veteran reported that she experienced military sexual and racial harassment while she was on active duty, detailing several instances of harassment and assault.  She reported that in July or August 1963 an army medical specialist attempted to rape her and that she was "cornered by other officers for sex," but that friends interceded and rescued her from the situation.  She also reported that from August through October 1963 she was "attacked" in the officer's club.  She stated in that same month a ward officer purposefully "ran over right ankle/heel" which caused her right ankle laceration and injury.  She also reported that in "1965-1966" a female officer poured alcohol on her because she "didn't drink alcohol."  She stated that while she worked in the kitchen at Fort Carson, she was subjected to racial harassment.  She reported that while she was on reserve duty she was approached by a senior officer and asked for sexual favors.  She said she resigned from her position because of the advances and did not report the incidents because she was told that "it may not help" and because she was embarrassed.  She reported that these events caused her depression, anxiety, and difficulty in developing relationships with other people. 

Treatment records from September 2013 show that the Veteran did not report any psychiatric symptoms.  Group counseling notes from that month do note, however, that the Veteran had a diagnosis of PTSD. 

VA treatment notes beginning August 2014 show that the Veteran continued to attend group therapy for female veterans who experienced assault while in service.  A mental health from September 2016 states that the Veteran "experienced military sexual trauma with resulting anxiety/panic symptoms, as well as depression.  She suffers from these mental problems due to military sexual trauma."  The social worker noted that the Veteran had intrusive memories of her experiences and had subsequent problems with physical intimacy and trust as well as social isolation. 

An April 2016 VA examiner did not diagnose the Veteran with any mental disorder, noting that the Veteran's responses indicated over-reporting of symptoms.  The examiner stated that "her responses were not consistent with persons diagnosed with any mental illness."  The examiner noted that the Veteran reported "very extreme and uncommon symptoms, an endorsement of symptom combinations that are both unlikely and inconsistent with common mood and psychotic disorders."  The examiner noted that the Veteran also endorsed an unusual course of illness "that is inconsistent with the course of most psychiatric disorders recognized in clinical practice."  Overall, the examiner opined that "it is possible that the Veteran suffers from a mental illness.  However, I am ethically unable to provide a diagnosis at this time given the Veteran's response pattern of over-reporting on two objective, reliable, and valid psychological tests."  

The examiner also thoroughly reviewed the Veteran's VA treatment records.  She noted that in February 2004, the Veteran stated that she was diagnosed with depression for fifteen years.  The examiner noted in April 2004, mental health notes stated that the Veteran's financial problems exacerbated her depression.  The examiner noted that in October 2006, while the Veteran stated she had been provided a diagnosis of depression, when asked to elaborate on her depressive symptoms, she stated that she became upset because of her knee problems, financial situation, and son, but did not mention abuse or assault in service.  The examiner noted in February 2010 the Veteran returned to counseling after three years and again reported financial difficulties causing her anxiety.  

In the May 2017 hearing, the Veteran reported that she was diagnosed with PTSD "years ago."  She reported that she attended group counseling where she was able to discuss her depression and anxiety.  She reported that even decades after service, she still had difficulty trusting people and had suspicions that made it difficult for her to connect with others.  She stated that her abuse she faced in service caused her anxiety.  The Veteran described her first stressor in 1963 where she was approached by multiple men who tried to gang rape her.  She reported that they had cornered her "pulling on me and telling me to get on the bed," but that she called for a friend who rescued her from the situation.  She described another incident in 1964 where she was approached by a man and asked to dance who was persistent until her friend told him to leave the Veteran alone.  She stated that in 1965 she was cornered for sexual favors in a meeting.  

   Analysis

The Board has reviewed the facts of this sensitive issue meticulously and is compelled to conclude that the evidence does not support an award of service connection.  Specifically, after weighing the evidence, the record does not show that the second or third elements required for service connection have been met.  

As to the first element, a current disability, VA treatment records indicate that the Veteran has been diagnosed with depression and panic disorder.  

[The Board notes, however, that a PTSD diagnosis is not supported by the evidence.  Although the Veteran has, at times, been diagnosed with PTSD, these diagnoses are either based on the Veteran's self-report or do not meet the regulatory criteria for a PTSD diagnosis under 38 C.F.R. § 4.125(a).  Although the Veteran is qualified to report that a medical provider gave her a diagnosis in the past, Jandreau, 492 F.3d 1372, the Board's credibility analysis (as explained in more detail in the rest of this decision) compels the conclusion that the Veteran's report of a past PTSD diagnosis warrants relatively less probative weight than the evidence against such a diagnosis. The April 2016 psychologist could not assign any psychiatric diagnosis because the Veteran's responses to evaluation "were not consistent with persons diagnosed with any mental illness."  The examiner came to this opinion after reviewing the entire medical file (including treatment and counseling notes over the course of a decade) and the responses the Veteran provided.  The examiner concluded that the Veteran was over-reporting symptoms, explaining that the Veteran reported "very extreme and uncommon symptoms, an endorsement of symptom combinations that are both unlikely and inconsistent with common mood and psychotic disorders." The examiner also noted that the Veteran endorsed an unusual course of illness "that is inconsistent with the course of most psychiatric disorders recognized in clinical practice."  Overall, the examiner opined that she was ethically unable to render a diagnosis because of her findings.  The Board finds the April 2016 examination more probative into the question on whether the Veteran suffers from PTSD than group counseling and treatment notes because the examiner had full access to the Veteran's psychiatric history, including an interview with and examination of the Veteran and, most importantly, provided a detailed rationale for her opinion.  See Nieves-Rodriguez, 22 Vet.App. at 304 ("most of the probative value of a medical opinion comes from its reasoning");  Evans v. West, 12 Vet. App. 22, 30 (1998) (finding that the Board must weigh opinions based on their factual predicate and rationale to determine which is more persuasive in their findings).

Additionally, some of the treatment notes that state the Veteran has a diagnosis of PTSD are reporting what the Veteran herself had stated to the counselor, instead of based on an independent examination.  The Veteran is competent to describe her psychiatric symptoms, but she is not competent to self-diagnose.  Jandreau v. Nicholson, 492 F.3d at 1377.  The record shows that she has reported multiple diagnoses to treatment providers over the years including anxiety, depression, and PTSD.  While it is clear that her statements indicate suffering from psychiatric symptoms, her statements are not diagnoses of psychiatric conditions.  Instead, the Board finds the April 2016 examiner's opinion most probative on whether the Veteran suffers from a diagnosis and accordingly finds that the Veteran does not suffer from a diagnosis of PTSD.]

However, in light of the diagnoses of depression and panic disorder (and resolving reasonable doubt in the Veteran's favor, as mandated by law under 38 C.F.R. § 3.102), the Board concludes that the competent medical evidence indicates that the Veteran has an acquired psychiatric condition and that the first element of service connection has been met.

As to the second element required to establish service connection (an in-service event or injury), the Board concludes that this element has not been met because of the numerous and significant inconsistencies in the record.  Specifically, the Veteran's March 2013 reported incidents of sexual assault and harassment are inconsistent with (1) the statements she made in November 2003, when she reported not experiencing any harassment or sexual assault in service, (2) the February 2004 and October 2006 statements, when she reported that her depression was caused by stress not related to service, (3) the February 2010 statements that she returned to counseling because of the stress related to financial difficulties, and (4) the May 2017 statement that she wanted to re-enlist despite stomach problems. These inconsistencies compel the Board to find that the incidents reported in March 2013 are not credible.  See Caluza, 7 Vet. App. at 510-11.

Finally, the Board concludes that that third element required for service connection has also not been met. In this regard, the Board notes that the April 2016 opinion, which is the most probative evidence of record, does not support finding a causal link between the Veteran's military service and any current acquired psychiatric condition.

In addition, the record shows that the Veteran has often reported that her psychiatric symptoms were caused by other stressors in her life including her financial situation and family difficulties.  Treatment records show several instances where the Veteran reported that her anxiety and depression were caused by non-service events.  Only after her application for PTSD caused by military sexual assault did the Veteran begin reporting that her psychiatric symptoms were caused by in-service events. [Although the Veteran, who does not have medical training, is not qualified to diagnose the cause of her acquired psychiatric condition, the Board notes that this evidence supports the above conclusion that there is no causal link between the Veteran's military service and any current acquired psychiatric condition.]  

Therefore, the evidence does not support a finding that any acquired psychiatric condition the Veteran currently experiences was caused by or relates to events in her military service.

In conclusion, although the Board finds that the Veteran has an acquired psychiatric condition, without sufficient evidence of an in-service event or injury and without evidence of a causal link between service and the current condition, the Board is compelled to find that service connection for PTSD is not warranted. 

The Board is grateful for the Veteran's service, sympathetic to her circumstances, and regrets that a more favorable determination could not be made.


ORDER

Entitlement to service connection for a right ankle disability is denied.  

Entitlement to service connection for IBS is denied. 

Entitlement to service connection for PTSD is denied

.
REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her sinusitis claim.  See 38 C.F.R. § 3.159.  In her March 2017 hearing, the Veteran reported that she is receiving treatment for sinusitis.  Those treatment records have not been associated with the claims file.  Additionally, while the previous November 2012 examiner opined that the Veteran did not have sinusitis, a new opinion may be required if the treatment records obtained on remand indicate a diagnosis of sinusitis. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should also obtain for the claims file copies of the complete clinical records of all VA treatment the Veteran has received for any sinusitis-related disability (i.e., update VA treatment records to the present time).

2. Thereafter, if treatment records indicate a diagnosis of sinusitis or any sinus-related condition, the AOJ should return the claims file to a VA examiner for an addendum opinion to address the question of the cause of any sinus-related condition.  The claims file and copies of all pertinent records must be reviewed by the examiner in providing the addendum opinion.  The need for an additional examination is left to the discretion of the examiner.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Based on this review of the record, the examiner should provide opinions that respond to the following:  

a) Please indicate whether or not the record indicates that the Veteran has a current diagnosis of sinusitis or any other sinus-related condition.  

b) The Board notes that VA treatment notes from October 2012 show a diagnosis of sinusitis, but that VA examination in November 2012 showed no diagnosis of sinusitis. Please explain how these findings can be reconciled or, if they are contradictory, which one is more likely to be accurate.

b) If the Veteran does have sinusitis or any sinus-related condition, please identify the likely cause for any such diagnosis.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by  military service (including the reports of sinus issues in December 1963 and February 1964 or any other in-service incident)?

3. A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


